Title: Richard Cranch to John Adams, 26 June 1783
From: Cranch, Richard
To: Adams, John



Dear Brother
Boston June 26th. 1783

Your most esteemed Favour of the 15th. of December came safe to hand, for which I heartily thank you. I have also been favour’d with the sight of several of your other Letters, particularly one to Uncle Smith about the Fishery; and I got liberty from him to let some of your Essex Friends have a sight of it, particularly your Friend and Class-mate Mr. Dalton (the Speaker) and some other Members of the Fishing Towns. They are very highly gratified with the Honour you do them in saying that “for the rest of your Days you shall consider your self as a Marblehead or Cape-Ann Man.” I am perswaded that something higher than the “Freedom of their Cities in a Box of Heart of Oak, or the Quintal of dumb Fish” that you humourously mention for your Lady, is very seriously tho’t of by them; and, as I think, by the People at large. I think it is the general Wish that He whose great Talents in Negotiation (under God) have given us Peace, and whose unshaken Firmness has caused our “Independance to be Independant,” should be our first Magistrate. Holland in the American Scale, and in consequence thereof a Treaty enter’d on. An unrestrained Fishery obtained. Boundaries of Territory so ample, that we could scarcely in Idea comprehend their Extent and future Advantages. All these and a thousand other publick Benefits, we think ourselves indebted for, to your Virtue, great Abilities and indefatigable Application in favour of your Country.
But the Tories—there’s the Pinch. The Spirit runs very high here at present against letting any one of the Absentees return. I wish to be informed by you whether any of the Articles of Novr. 30th. 1782 respecting those Persons were understood by the contracting Parties as being any thing more than meerly recommendatory, and which of them (if any such there be) are to be considered by the States as absolutely binding. I will endeavour to explain my self. If, for instance, the Estate of A (an Absentee) had bean confiscated and sold before the Treaty was Signed; the Restitution of such an Estate to the former Owner, would rest only on the Recommendation of Congress, according to the 5th. Article, which Recommendation, I conceive, may or may not be comply’d with by the State where the Estate lies; and therefore it would be uncertain to A whether his Estate should ever be restored to him or not. But if B, another Absentee in the same Predicament as the former, has been so lucky as not to have had his Estate libelled or prosecution commenced against it until after the signing of the Treaty; He, if the 6th. Article be considered as absolutely binding on the States, seems to me to be secured from any future Prosecution or Confiscation of his Property. So that A may loose his Estate, because the Restitution of it, according to the 5th. Article, is meerly recommendatory, and may not be comply’d with by the Government of the State where the Estate lies: while B, on the contrary will be secure from loosing his Estate because by the 6th Article (if that is absolutely binding on the several States) it is stipulated that no further Prosecutions shall commence against any Person on account of the Part he has taken in the War. These are difficulties that we would wish to have solved, and we should be glad to know from you in what latitude we are to take the sense of the 5th. and 6th. Articles respecting the Restitution of the Absentee’s Estates, their Return &c.
Our very worthy Friend, the Honble. Cotton Tufts Esqr., is of the Senate this Year, and is now here (the General Court being sitting). I expect he will write to You and Mr. Thaxter more fully on Publick Affairs, and to his Letters I must referr you. We shall send the present Pacquet by Cousin William Smith who will sail in a few Days for London, and I hope he will have the happiness of seeing you and our worthy Friends Thaxter and Storer before he returns; and particularly our young Northern Envoy, who before this time, I hope, is happily return’d to you. We all long to see and embrace him here.
Our dear Boys, Charles Tommy and Billy, are all at Haverhill at present under the Tuition of Brother Shaw, who, with our excellent Sister, will take the best Care both of their Learning and Morals. Your Lady and Daughter and my Betsy are gone to pay them a Visit. I heard from them last Saturday, when they were all well.
We have lately heard from N: Hampshire of the Death of your aged and truly venerable Uncle the Revd. Mr. Adams of Newington. I have been informed that the last Sermon he ever preach’d was a Thanksgiving Sermon on the Peace, in which he express’d his great satisfaction at having lived to see that great Event take place (he being then, if I mistake not; about 96 or 97 Years of age) and more especially on considering the firm and decisive Part that One of his own Blood and Family had born in bringing about that glorious Period.
Your Mother and Brother and his Children are well. Uncle Quincy is not very well. Father Smith, Coll. Thaxter and Family, and all our near Connections are as well as usual. Poor Mr. Crosby the Preacher is dead: he died lately of a Consumption, his Wife died about a Year ago and his Infant Child. There is only one Child, a little Girl, remaining.
We are all longing for the happy Day when the great Publick will so far release you as to give your particular Friends and Relatives an Oportunity of personally congratulating the Father of their Country and the Friend of Mankind. In which no one will join with more sincerity or warmer Gratitude than your ever affectionate

Brother Richard Cranch


P.S. My dear Wife and Children join with me in our best Wishes for your Health and Safety, beging that you would present our kindest Regards to your amiable Son, if return’d, and to our worthy and very esteemed Friends Thaxter and Storer. I intend to write to Mr. Thaxter by this Oportunity if possible.

